        Case 2:20-cr-00012-DLC Document 16 Filed 08/25/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                               CR 20–12–BU–DLC

                      Plaintiff,

        vs.                                                     ORDER

 JUSTIN PATRICK KLINE,

                      Defendant.


      Before the Court is Defendant Justin Patrick Kline’s Unopposed Motion to

Continue Trial. (Doc. 15.) Kline asks the Court to continue trial and all associated

deadlines in this matter, including the pretrial motions deadline. The Court is not

adverse to granting the relief requested, but it requires additional information.

Kline represents that he waives his speedy trial rights, but it is unclear for how

long, and he does not inform the Court how much time he needs to research and

address a newly discovered legal issue. The Court will consider a new motion if

this information is included.

      Accordingly, IT IS ORDERED that the motion (Doc. 15) is DENIED,

subject to renewal.

      DATED this 25th day of August, 2020.



                                          1
